•            •             •  
   •         •         •






MEMORANDUM OPINION

No. 04-09-00554-CV

IN RE Anastacio G. GARZA and Barbara T. Garza

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Karen Angelini, Justice
Rebecca Simmons, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: September 9, 2009 

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relators’ petition for writ of mandamus and emergency motion for
immediate temporary relief.  The court is of the opinion that relief should be denied.  Accordingly,
relators’ petition for writ of mandamus and emergency motion for immediate temporary relief are
denied.  See Tex. R. App. P. 52.8(a). Relators shall pay all costs incurred in this proceeding.
                                                                                    PER CURIAM